EXHIBIT 10.1




[ex101001.jpg] [ex101001.jpg]

STAR ENERGY CORP.

317 Madison Avenue

21st Floor

New York, NY 10017

Tel. (212) 500-5006
Fax (212) 968-7691







August 3, 2007

EGPI Firecreek, Inc.

6564 Smoke Tree Lane
Scottsdale, AZ 85253




Attention: Dennis Alexander




Re:  Purchase of Rights to and Interests in Projects

Dear Sirs:




This letter agreement (the “Agreement”) will set forth our mutual understanding
regarding the acquisition by Star Energy Corporation (the “Buyer”) from EGPI
Firecreek, Inc. through its wholly owned subsidiary Firecreek Petroleum, Inc.,
(the “Seller”) of any and all rights to and interests in certain projects in
Ukraine, which projects are further described on Exhibits A, B and C hereto
(each, a “Project”, collectively, the “Projects”). Such rights and interests
include, but are not limited to: (1) any right to acquire shares or other
interests in any entities to whom licenses, permits or permissions to explore
for or extract oil, natural gas or other natural resources on any territories
referenced on Exhibits A, B or C have been issued by any government authority
having jurisdiction over such territories; (2) any direct right to acquire
licenses, permits or permissions to explore for or extract oil, natural gas or
other natural resources on any territories referenced on Exhibits A, B or C
issued or to be issued by any government authority having jurisdiction over such
territories; (3) interests currently held by the Seller in any joint ventures,
partnerships, consortiums, or industry groups that currently have rights to any
Project or any other arrangements pertaining to any Project in which the Seller
currently has an interest, and (4) any business opportunities related to the
Projects mentioned in items (1)-(3) aforementioned. Each right, interest or
opportunity pertaining to any Project, as described in this paragraph, may
hereafter be referred to as an “Opportunity”, collectively, the “Opportunities”.
The Project, Projects, Opportunity or Opportunities (collectively “the Rights”)
shall exclude any and all Rights outside of the FSU Country of Ukraine, and such
Rights are only available for those Rights listed in Exhibits A, B, and C. Buyer
acknowledges it has utilized Sellers Rights to establish its presence in the
Ukraine via Project Opportunities (1)-(3) aforementioned.




Upon the execution of this Agreement by all parties hereto, the Buyer shall
acquire from the Seller such Rights on an as is basis, and any and all
Opportunities described herein, whereupon the Seller shall cease to have any
rights to or interests in such Opportunities, unless otherwise established by
this Agreement, or as mutually agreed in writing signed by the parties hereto,
and subsequently attached as an addendum to this Agreement.

The Seller through one or more Third Party Sellers(s) has enabled the Buyer,
which Buyer acknowledges herewith, to acquire rights to or interests in each
Project in the following amounts, based on buyers ability to provide finance, in
timely manner, to support acquisition of each of the described opportunities:




(a)

The Project described on Exhibit A (hereafter referred to as “Region” ):




one hundred percent (100%); and








--------------------------------------------------------------------------------

(b)

The Project described on Exhibit B (hereafter referred to as “Dewon ZAO” ):




fifty-one percent (51%); and




(c)

The Project described on Exhibit C (hereafter referred to as “Bukovyna” ):




one hundred percent (100%).




For the purposes of this Agreement, a “Third Party Seller(s)” shall mean any of
the following: The entity Double Coin Ltd. a BVI registered company based in
Monaco; and PJM Management, Inc. (collectively, the “Third Party Sellers”).




3.

The Seller shall receive the following consideration by the Buyer on the terms
and conditions set forth herein in relation to the Seller’s rights to or
interests in the Opportunities:




(a)     2,100,000 shares of the Buyer’s common stock plus one hundred thousand
U.S. dollars ($100,000) in cash to the Seller. One hundred percent (100%) of the
cash, representing one hundred thousand dollars, and one hundred percent (100%)
representing two million one hundred thousand (2,100,000) shares shall be
irrevocably issued upon the execution of this Agreement by the Buyer and the
Seller. The aforementioned cash payment shall be made by wire transfer to such
account as the Seller shall designate to the Buyer.




(b)

The shares of the Buyer’s common stock to be issued to the Seller pursuant to
this Section 3. (a) shall be restricted under the Securities Act of 1933, as
amended. The Buyer shall register the shares on a registration statement to be
filed with the Securities and Exchange Commission at the earliest possible time.

(c)

Unless waived by Buyer, the Seller will not sell, pledge, transfer or otherwise
place any encumbrance on any shares of the Buyer’s common stock so issued
(including, without limitation, for a short sale or for any form of
monetization) until these shares are registered, which registration period for
the shares is defined in 3 (b)  hereinabove listed.  In the event of violation
of the foregoing provisions of this paragraph by the Seller, the Buyer may, at
its option, cancel any Buyer shares issued or to be issued to the Seller.





- 2 -




--------------------------------------------------------------------------------

4.

Any public announcement will be issued, if at all, only at such time and in such
manner as the Buyer and Seller shall determine and mutually approve.  Unless
consented to by the Buyer or required by law, the Seller will keep this
Agreement and the Projects and Opportunities described in this Agreement
confidential.

5.

This Agreement may be executed in counterparts, all of which shall together
constitute one and the same instrument.  All documents and signatures required
hereunder may be delivered or exchanged by facsimile and facsimile signatures
shall be effective as originals thereof.

6.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to its conflicts of law rules or
any provisions that would trigger the application of any other law.

7.

In the event the parties are unable to resolve any dispute arising under this
Agreement through informal discussions, any party may submit such dispute,
controversy or claim to arbitration by giving all other parties written notice
to such effect, which notice shall describe, in reasonable detail, the facts and
legal grounds forming the basis for the filing party’s request for relief.  The
arbitration shall be held before three (3) neutral arbitrators to be selected by
the American Arbitration Association (“AAA”). Such arbitration shall be held in
New York, New York and a decision as to any matters submitted thereto shall be
made by a vote of any two (2) of the three arbitrators.  The arbitration shall
be governed by the Commercial Arbitration Rules of the AAA. In rendering an
award, the arbitrators shall determine the rights and obligations of the parties
according to the substantive and procedural laws of the State of New York. The
decision of, and award rendered by, the arbitrators, shall be determined no more
than sixty (60) days after the submission of the case to the arbitrators and
shall be final and binding on the parties and shall not be subject to appeal.
 Judgment on the award may be entered in and enforced by any court of competent
jurisdiction.

8.

This Agreement may not be amended, a provision of this Agreement or any default,
misrepresentation or breach of warranty or agreement under this Agreement may
not be waived, and a consent may not be rendered, except in a writing executed
by the party against which such action is sought to be enforced.  Neither the
failure nor any delay by any person in exercising any right, power or privilege
under this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege.

9.

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned by any party to this Agreement without the prior
written consent of the other parties to this Agreement.  Subject to the
foregoing, this Agreement and all of the provisions of this Agreement will be
binding upon and inure to the benefit of the parties to this Agreement and their
respective successors and permitted assigns.

10.

Nothing expressed or referred to in this Agreement confers any rights or
remedies upon any person that is not a party or permitted assign of a party to
this Agreement.

11.

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

12.

This Agreement contains the complete agreement between the parties and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral.  The Seller acknowledges that the Buyer has made
no representations, warranties, agreements, undertakings or promises except for
those expressly set forth in this Agreement or in agreements referred to herein
that survive the execution and delivery of this Agreement.

If the foregoing accurately reflects your understanding, please execute where
indicated below and return to the undersigned.

Very truly yours,







- 3 -




--------------------------------------------------------------------------------

STAR ENERGY CORPORATION



By: /s/_____________________________
Name:

Patrick J. Kealy
Title:

President and Chief Executive Officer




SELLER:



Firecreek Petroleum, Inc., a wholly owned subsidiary of
EGPI FIRECREEK, INC.


By: /s/______________________________
Name: Dennis Alexander

Title: President






- 4 -




--------------------------------------------------------------------------------

EXHIBIT A




Region Project




(Attached)





- 5 -




--------------------------------------------------------------------------------

 EXHIBIT B




Dewon ZAO Project




(attached)





- 6 -




--------------------------------------------------------------------------------

EXHIBIT C




Bukovyna Project




(attached)

















- 7 -


